EXHIBIT 99.23 CONSENT OF EXPERT March 30, 2012 Eldorado Gold Corporation United States Securities and Exchange Commission Ladies and Gentlemen: Re: Eldorado Gold Corporation I, Tony Jackson, do hereby consent to the filing of the written disclosure regarding the technical report entitled the “Certej Updated Definitive Feasibility Study” dated February 26, 2009 and the description of all mineral resources of the Certej property and of extracts from or a summary ofthe technical report and other information pertaining to the project, and the use of my name in the Annual Information Form and Annual Report on Form 40-F of Eldorado Gold Corporation (the “Company”) for the year ended December 31, 2011 and any amendments thereto and any Registration Statement on Form S-8 incorporating by reference the Company’s Annual Information Form and Annual Report on Form 40-F. By: /s/ Tony Jackson Tony Jackson, FIMMM
